DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s amendment filing on 10/06/2022.
Claims 1-5 are pending and examined below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference Boeck et al. (2016/0375570).
Regarding claim 1, Boeck et al. disclose an electric power tool system including an electronic power tool (32b) and a server system (30a),
wherein the electric power tool (32b) includes:
a motor (16b);
an output shaft (80b) on which a front-end tool (42b) is adapted to be mounted;
a power transmission mechanism (78b) that transmits a rotational output of the motor to the output shaft (80b);
an acquisition unit (68b) that acquires physical quantity data detected while the motor (16b) is being rotated;
a storage unit (page 13 paragraph 72) that stores the physical quantity data and time information related to time when the physical quantity data is acquired, mapping the physical quantity data and the time information to each other; and
a tool-side transmission unit (28b) that transmits the physical quantity data and the time information to the server system (30a),
wherein the server system (30a) includes:
a server-side reception unit (page 11 paragraph 61) that receives the physical quantity data and the time information transmitted; and
a status evaluation unit (page 12 paragraph 64) that evaluates a level of a status of the electric power tool (32b) by using the physical quantity data and the time information.
(Figures 1, 4 and Page 1 paragraph 3, Page 4 paragraph 17, Page 8 paragraph 32, Page 10 paragraph 51, Page 11 paragraph 61, Page 12 paragraph 63, 64, 68, Page 13 paragraph 69, 72)
Regarding claim 2, Boeck et al. disclose the physical quantity data includes vibration data indicating vibration of the electric power tool (32b) detected while the motor (16b) is being rotated and also includes a tightening torque valve. (Page 9 paragraph 49, Page 13 paragraph 72)
Regarding claim 3, Boeck et al. disclose the server system (30a) includes:
a server-side transmission unit (page 11 paragraph 61) that transmits evaluation data yielded by the status evaluation unit (page 12 paragraph 64) to the electric power tool (32b), 
wherein the electric power tool (32b) includes:
a tool-side reception unit (28b) that receives the evaluation data transmitted; and
a notification interface (34b) that communicates the evaluation data.
(Page 4 paragraph 17, Page 8 paragraph 32, Page 11 paragraph 61, Page 13 paragraph 71)
Regarding claim 4, Boeck et al. disclose the tool-side transmission unit (28b) transmits the physical quantity data and the time information to the server system (30a), mapping the physical quantity data and the time information to identification information on the electric power tool (32b),
wherein the server system (30a) includes:
a storage apparatus (page 11 paragraph 61) that stores the physical quantity data and the time information, mapping the physical quantity data and the time information to the identification information on the electric power tool (32b),
wherein the status evaluation unit (page 12 paragraph 64) uses the physical quantity data and the time information stored and mapped to the identification information on the electric power tool (32b) to analyze temporal transition of the status of the electric power tool (32b) and evaluate the level of the status.
(Page 7 paragraph 31, Page 11 paragraph 61, Page 12 paragraph 64)
Regarding claim 5, Boeck et al. disclose an electric power tool (32b) comprising:
a motor (16b);
an output shaft (80b) on which a front-end tool (42b) is adapted to be mounted;
a power transmission mechanism (78b) that transmits a rotational output of the motor to the output shaft (80b);
an acquisition unit (68b) that acquires physical quantity data detected while the motor (16b) is being rotated;
a storage unit (page 13 paragraph 72) that stores the physical quantity data and time information related to time when the physical quantity data is acquired, mapping the physical quantity data and the time information to each other; and
a tool-side transmission unit (28b) that transmits the physical quantity data and the time information to the server system (30a).
(Figures 1, 4 and Page 1 paragraph 3, Page 12 paragraph 68, Page 13 paragraph 69, 72)

Response to Arguments
The Amendments filed on 10/06/2022 have been entered.  Claims 1-5 are pending in the application.

In response to the arguments of the rejections under 35 U.S.C. 102(a)(1) with reference Boeck et al. (2016/0375570), Examiner finds the arguments not persuasive.
Applicant states:
However, paragraph [0072] does not disclose storing time information related to time when the physical quantity data is acquired, and thus also fails to disclose, mapping the physical quantity and the time information to each other.

Page 13 paragraph 72 of Boeck et al., the “vibration of the machining tool 42b can be recorded by means of a further machining tool sensor element 68b, which is formed as an acceleration sensor.  In a characteristic map stored in a memory unit of the open-loop and/or closed-loop control unit 12b, length-dependent vibration data are stored” (emphasis added).  This means the vibration of the machine tool is recorded, the recorded vibration date is mapped with length-dependent data (i.e. time), and the mapped vibration/length data is stored in a memory unit.
Therefore, Boeck et al. does disclose a storage unit (memory unit) that stores the physical quantity data (vibration) and time information related to time when the physical quantity data is acquired, mapping the physical quantity data (vibration) and the time information to each other.
Applicant states:
In addition, regarding claim 1, Boeck fails to disclose a server-side reception unit that receives the physical quantity data and the time information transmitted, and a status evaluation unit that evaluates a level of a status of the electric power tool by using the physical quantity data and the time information.

It should be pointed out that the indication of character reference 68b as the server-side reception unit is a typographical error.  In the rejection of claim 1, character reference 68b is already indicated to be interpreted as the acquisition unit.
In page 11 paragraph 61 of Boeck et al., the power tool is disclosed to comprise “at least one communication unit 28a for communication with at least the external unit 30a for an exchange of electronic data at least for providing an open-loop and/or closed-loop control of the drive unit 16a … Stored here in the external unit 30a are parameters and/or characteristic curves for providing an open-loop and/or closed-loop control of the drive unit 16a, which can be transmitted to the open-loop and/or closed-loop control unit 12a” (emphasis added).  Since the communication unit is configured to transmit data to the external unit and configured to receive data from the external unit, the external unit must have a reception unit to receive data and must have a transmission unit to transmit data.
In page 12 paragraph 64 of Boeck et al., the open-loop and/or closed-loop control is disclosed to use “data recorded by the power tool sensor and/or data transmitted by the communication unit at least for providing an open-loop and/or closed-loop control of the drive unit 16a.  Furthermore, the open-loop and/or closed-loop outputs at least one item of information by means of an information output unit 34a of the power tool device 10a in dependence on data recorded by the power tool sensor and/or data transmitted by the communication unit, in particular for informing an operator about a state of the power tool and/or for warning that there is a risk”.  The state of the power tool and/or warning there is a risk is interpreted as a level of a status of the electric power tool.  In page 11 paragraph 61 of Boeck et al., the power tool is disclosed to record data, transmit said data, and receive data.  The received data is based on the transmitted data, and the status of the electric power tool is based the received data.  The external unit must have a status evaluation unit in order to process the received mapped vibration/length data and to create a status data to be transmitted.
Therefore, Boeck et al. do disclose a server system including: a server-side reception that receives the physical quantity data and time information transmitted; and a status evaluation unit that evaluates a level of status of the electronic power tool by using the physical quantity data and the time information.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        December 15, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731